TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-21-00025-CV


                                   Seth Elred Perricone, Appellant

                                                     v.

                                  Heather Lynn Demian, Appellee




               FROM THE 433RD DISTRICT COURT OF COMAL COUNTY
   NO. C2009-1017D, THE HONORABLE CHARLES A. STEPHENS II, JUDGE PRESIDING



                               MEMORANDUM OPINION


                   Appellant’s brief was originally due on April 1, 2021. After this Court granted

multiple motions requesting extensions of time to file his brief, on September 7, we granted a

final extension of time, making appellant’s brief due on December 7, cautioning that no further

extensions would be granted and that his failure to file his brief would result in the dismissal of

the appeal.    To date, the brief has not been filed, and instead appellant has filed another

extension, asking for an additional 180 days to file his brief, for a total of 450 days. 1 We deny

appellant’s most recent motion for extension of time and dismiss the appeal. See Tex. R. App.

P. 42.3(b), (c).




        1
          Appellant has also filed a second “Motion in the Interest of Fairness and Justice,” asking that
we arrange to have additional items included in the record. We deny appellant’s request to supplement
the record.
                                            __________________________________________
                                            Darlene Byrne, Chief Justice

Before Chief Justice Byrne, Justices Triana and Kelly

Dismissed for Want of Prosecution

Filed: December 17, 2021




                                               2